DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The new subject matter of claims 1-2, 10-12, and 21 has been addressed in applications 15/478401, 14/467932, 13/942253, 12/499731, 11/142136, and 11/142136. The limitations directed to the determining the proper or initial direction of rotation of the motor or determining the proper direction of rotation of the motor during the initial start-up or power-up of the motor and using said proper direction of rotation during subsequent power-ups of the motor, which applicant argued was what differentiated the claims from the prior art, have been deleted from the pending claims. Therefore, the invention as written in the claims listed above is taught by the previous used prior art documents. Th current Non-Final Office Action will include previously presented rejection using US documents 5796194, 5986419, 6215261, 5198733, since claims 1-2, 10-12, and 21 only repeat the same subject matter of the original claims of applicant’s applications that are listed above without any of the subject matter that made those applications allowable.
The claims in the instant application are still rejected under double patenting, since they recite the same invention as the invention allowed in cases 15/478401, 14/467932, 13/942253, 12/499731, 11/142136, and 11/142136. Therefore, in order to overcome the double patenting rejection, applicant needs to file a terminal disclaimer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 10-12, 21, 28, 29, and 31 s/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 6215261 as well as US Patent 5986419 as well as US Patent 5796194 as well as US Patent 5198733.
The detailed rejections and arguments made by the examiner to justify the use of the US Patent documents listed above to reject the original invention presented in each of applications 15/478401, 14/467932, 13/942253, 12/499731, 11/142136, and 11/142136 can be found in the prosecution of said cases.

Claim(s) 22-27 and 32-33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Becerra (US Patent 6215261), of record.
Claims 22, 25, and 32, Becerra further teaches a  microcontroller 108 for translating the information outputted by a system controller 106 (including a register and a register controller, see for example the description given in col. 6 lines 19-26), wherein the translated information outputted by microcontroller 102 is sent to motor controller 100 which also receives other signals as described in fig. 2A.
Claims 23-24, 26-27, and 33, Becerra describes PWM circuit 208C for selecting a desired frequency/speed as described in fig. 2A and corresponding description.

Claim Objections
Claims 3, 13, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited documents in the attached PTO-892 form described systems for controlling an electrically commutated motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RINA I DUDA/Primary Examiner, Art Unit 2846